PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/070,231
Filing Date: 15 Mar 2016
Appellant(s): BACKES et al.



__________________
Andrew Calderon
For Appellant


EXAMINER’S ANSWER





11/10/21.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 7/21/21 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
The first argument is that there is no motivation to combine six (6) references.
In response to Appellant’s argument that the examiner has combined an excessive number of references, reliance on a large number of references in a rejection does not, without more, weigh against the obviousness of the claimed invention.  See In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991).
The second argument is that impermissible hindsight, particularly “identifying features in isolation to combine them together while ignoring each reference, as a whole, and how such a piecemeal combination would affect the primary reference.
In response to Appellant’s argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
A 103 rejections inherently take a teaching from a secondary reference and combine it with the primary reference.  The entirety of the secondary reference is not incorporated into the primary reference.  The secondary reference provides a teaching that combines with the primary reference to form a rejection.
In response to Appellant’s argument that the identification of isolated features and combining them without considering them as a whole, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
The third argument is that combination of Aoi with Jezewski doesn’t fully consider Jezewski in that by taking a selected piece of Aoi without considering the teachings of Jezewski is impermissible hindsight by picking and choosing isolated disclosures.  Particularly, Aoi teaches forming the interconnect on a dielectric material 1 while Jezewski teaches forming it on a semiconductor substrate 106.  The semiconductor substrate 106 is critical to Jezewski’s invention because it provides the 
Please note that the rejection does not remove the substrate 106 of Jezewski, instead it adds the interconnect structure of Aoi above the substrate. In Aoi the active and/or passive devices are not shown because it is isolated to show only the interconnect structure. It removes all extraneous pieces so as to focus on its invention.  A skilled artisan knows that the active and/or passive devices are below, and electrically attached to, the dielectric material 1.  Otherwise the structure of Aoi would be completely useless.  It wouldn’t electrically connect to anything.  So Aoi teaches one level above the semiconductor substrate, another level of interconnect structures provided above the semiconductor substrate are known to skilled artisans to redistribute the contact pads in order to electrically connect them to differing components. Also, the interconnect structure itself stands by itself regardless of what substrate it is attached to.  So both structures being known to skilled artisans the substitution on one for the other is obvious. The substitution of one known equivalent technique for another may be obvious even if the prior art does not expressly suggest the substitution (Ex parte Novak 16 USPQ 2d 2041 (BPAI 1989); In re Mostovych 144 USPQ 38 (CCPA 1964); In re Leshin 125 USPQ 416 (CCPA 1960); Graver Tank & In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
In response to Appellant’s argument that the identification of isolated features and combining them without considering them as a whole, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).

Please note that Lu isn’t relied upon in the rejection to teach an overhang or barrier/liner material extending directly on the sidewalls and lower horizontal surface of the upper wiring.  The claim limitation Appellant is describing is the one circled below form Appellant’s figure 7.  The overhang of the upper wiring 24a onto the interconnect structure 22’.

    PNG
    media_image2.png
    477
    757
    media_image2.png
    Greyscale

Lu is relied upon to teach the overhang of the interconnect structure 22’ onto the top surface of the dielectric cap 18, as highlighted in Appellent’s figure 7 below.

    PNG
    media_image3.png
    376
    714
    media_image3.png
    Greyscale

Therefore this argument cannot be responded to because of the uncertainty of the intended argument.
The fifth argument is that the use of Chang’s figure 24, while teaching the overhang of the upper wiring layer 101 along the sidewalls of the interconnect structure 102, fails to teach the liner and rejection’s reliance upon Jezewski’s teaching of the liner is improper because the piece of Chang cannot be taken without considering the reference not requiring the liner.  The rejection identifies isolated features in the prior art and then state the combination would be obvious.
Please note that this is a classic example of a 103 rejection.  A teaching is taken from a secondary reference and combined with the primary reference to arrive at the claimed invention.  In this case, the overhang in Chang is combined with the Jezewski’s figure 5F to arrive at the claimed invention.  Jezewski’s figure 5F teaches an upper wiring 
In response to Appellant’s argument that the identification of isolated features and combining them without considering them as a whole, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
The sixth argument is that Shor’s figure 3D teaching of an overhang of an upper wiring layer with a liner onto the sidewalls of an interconnect structure with the other references is merely taking isolated features without considering the reference as a whole into consideration.  It is clear the rejection is not considering the level of ordinary skill in the art by combining six (6) references, using a convoluted machination of references, using a piece meal approach of using isolated features of the references so 
Please note that combining Shor’s teaching of an overhang of an upper wiring layer with a liner is the classic example of a 103 rejection.  A 103 rejection takes a teaching from a secondary reference, combines that teaching with the primary reference to arrive at the claimed invention.  As noted above, the number of references used is does not weigh against the obviousness of the claimed invention.  See In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991).  Regarding the convoluted rejection, the rejection clearly and succinctly lays out the combination of references used to reject the claims.  Lastly, the assertion that the rejection relies upon a piece meal approach of using isolated features of the references, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
The seventh argument is that the assertion that wiring structures are known to be used on many substrates is evidence that the rejection doesn’t rely upon the references for motivation and uses examiner’s knowledge instead to arrive at the claimed invention.  This amounts to hindsight reasoning.
In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  Examiner’s knowledge does not amount to, in and of itself, hindsight reasoning.  MPEP 2144.03 clearly lays out that it is an acceptable way to provide support for a rejection.  Further, a skilled artisan knows that the active and/or passive devices are below, and electrically attached to, the dielectric material 1 of Aoi.  Otherwise the structure of Aoi would be completely useless.  It wouldn’t electrically connect to anything.  So Aoi teaches one level above the semiconductor substrate, another level of interconnect structures provided above the semiconductor substrate are known to skilled artisans to redistribute the contact pads in order to electrically connect them to differing components.  Also, the interconnect structure itself stands by itself regardless of what substrate it is attached to.  So both structures being known to skilled artisans the substitution on one for the other is obvious. The substitution of one known equivalent technique for another may be obvious even if the prior art does not expressly suggest the substitution (Ex parte Novak 16 USPQ 2d 2041 (BPAI 1989); In re Mostovych 
The eighth argument is that the rejection’s use of Lu to teach an interconnect structure having an overhang onto the top of the dielectric cap with a liner combined with Jezewski’s teaching of an interconnect structure, without an overhang and without a liner, would result in an interconnect structure with an overhang and without a liner is a classic example of piecemeal examination without motivation or a teaching to do so found in the references.
Please note that the rejection relies upon Lu’s teaching of an overhang of the metal 22 onto the top of the dielectric cap 14A in order to provide an anchoring structure to improve conductive filling stability and resistance to stress migration and CMP peeling (column  1, lines 5-10).  It combines this teaching with the interconnect structure 420 of Jezewski to result in Jezewski having an overhang onto the top of the dielectric cap 104.  Jezewski teaches no liner around the interconnect structure 420.  The fact that Lu does teach a liner 20 is not imported into Jezewski.  The concept of using an overhang onto the top of the dielectric cap in order to provide an anchoring structure is combined with Jezewski.  Clearly the invention of Lu is the anchoring structure and a skilled artisan would see this and it would be obvious to import it into other embodiments, such as one without a liner.   Further, while Jezewski figure 5F teaches no liner, it’s figure 1E teaches the use of a liner 120.  This further strengthens In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
The ninth argument is that Chang teaches the upper wiring layer 101 is also on the sidewalls of the interconnect structure and doesn’t teach an overhang onto the top of the dielectric cap.
Please note that it is unclear what is being argued.  Chang is relied upon in the rejection to teach the claim limitation; “a contact area between the upper wiring layer and the self-aligned cobalt interconnect structure comprises an upper surface of the self-aligned cobalt interconnect structure and an upper surface of sidewalls of the self-aligned cobalt interconnect structure.”  The upper sidewalls of the interconnect structure 102 are covered by the upper wiring layer 101 to teach an overhang.  Since Chang figure 24 definitively teaches this so is unclear how it can be argued that Chang doesn’t teach said overhang.  Further, the rejection relies upon Lu to teach the interconnect structure formed on top of the dielectric cap.
The last argument relates to claim 23, it is that there is no combination of references which teaches an overgrowth region directly contacting a top surface of the 
Please note that the rejection imports the concept of an overgrowth region 32A onto the top of the dielectric cap 14A of Lu into Jezewski.  It combines this teaching with the interconnect structure 420 of Jezewski to result in Jezewski having an overhang onto the top of the dielectric cap 104.  Jezewski teaches no liner around the interconnect structure 420.  The fact that Lu does teach a liner 20 is not imported into Jezewski.  The concept of using an overhang onto the top of the dielectric cap in order to provide an anchoring structure is what is combined with Jezewski.  Clearly the invention of Lu is the anchoring structure and a skilled artisan would see this and it would be obvious to import it into other embodiments, such as one without a liner.   Further, while Jezewski figure 5F teaches no liner, it’s figure 1E teaches the use of a liner 120.  This further strengthens the rejection by showing that the liner is optional, or could be used in alternative embodiments, or isn’t necessary to the invention of Lu.  Lastly, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).

Respectfully submitted,
/DAVID A ZARNEKE/Primary Examiner, Art Unit 2891                                                                                                                                                                                                        
Conferees:
/MATTHEW C LANDAU/Supervisory Patent Examiner, Art Unit 2891            

/MICHAEL J SHERRY/Quality Assurance Specialist, OPQA                                                                                                                                                                                                            

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.